 MCNEILL INDUSTRIES, INC.343McNeill Industries,Inc. and Dillard R. Grooms. CaseI 1-CA-5775January 29, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOOn October 31, 1974, Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecisionin light of the exceptions and hasdecided to affirm therulings,findings,' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.2ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as itsOrder therecommend-ed Order of the Administrative Law Judge andherebyordersthatRespondent,McNeill Industries,Inc.,High Shoals,North Carolina, its officers,agents,successors,and assigns,shall takethe actionset forth in the saidrecommended Order.iThe Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Board's establishedpolicy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry Wall Products,Inc.,91NLRB 544 (1950),enfd.188 F.2d362 (C.A. 3, 1951).We havecarefully examined the record and find no basis for reversing his findings.2Respondent's request for oral argument is hereby denied, as the recordand the briefs adequately present the issues and positions of the parties.DECISIONSTATEMENT OF THE CASELEONARDM.WAGMAN,AdministrativeLaw Judge:Upon acharge filed on June 10,1974, by Dillard R.Groomsand dulyserved on Respondent,McNeill Indus-tries, Inc., theGeneralCounsel of the National LaborRelations Board,by theRegionalDirectorfor Region 11,issueda complaint on June 30alleging thatRespondent had violated Section 8(axl) of the Act bythreateningGroomswith reprisals and discharging him"because he engaged in concerted activitieswith otheremployees for the purpose of collective bargaining andothermutual aid and protection."Respondent'sanswerdenies the alleged violations.A hearing was held before meon September12, 1974.All parties were represented bycounsel and were afforded full opportunity to participatein the hearing.Upon the entire record in this case,includingmyobservation of the demeanor of the witnesses,and uponconsideration of the briefs filedby theparties, I make thefollowing:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent is a North Carolina corporation engaged inthemanufacture of synthetic yarns for the carpet andhosiery industry at its High Shoals, North Carolina, plant.During the past 12-month period, Respondent receivedgoods and materials valued in excess of $50,000 directlyfrom outside of North Carolina. During the same periodRespondent sold and shipped goods valued in excess of$50,000 directly to points outside of North Carolina.Upon the foregoing admitted facts, I find that Respond-ent is,and at all times material herein has been, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA.The IssuesThe major issues presented in this case are whetherRespondent violated Section 8(a)(1) of the Act bythreateningemployeeDillardR.Grooms with loss ofemployment or other reprisals on March 8,1974, becauseGrooms was circulating a petition protesting a change inworking hours, and by discharging Grooms on that datebecause he defied that threat and insisted upon circulatingthe petition.B.The FactsAt 8 a.m. on March 8, 1974,Dillard R. Grooms reportedfor work at Respondent's High Shoals plant' where he wasemployed in the nylon filament department,under Super-visorGerald Thompson. Grooms brought a petition withhim that morning with which he hoped to persuadeRespondent to rescind its recent change in working hours.The petition read:We the undersigned do hereby petition McNeillIndustries to return to the shift changes for which wewere hired (6-2- & 10) or as a compromise(7-3-11). Ashift for the working person,not just for some damnsupervisors,too lazy to get up before the middle of theday.IThe employees at Respondent's High Shoals plant are not represented216 NLRB No. 69by a labor organization. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDBetween8 and 8:20 a.m., that same morning,Groomsasked Frances Bailey,also anylon filament departmentemployee,to signhis petition.When she refused, he repliedwith an obscenity and turned away. Frances Bailey becameincensedover Grooms'languageand promptly reported itboth to her husband Don, who was also employed in thesamedepartment, and onthe sameshift as Grooms, and toSupervisor Gerald Thompson.During the same 20-minute period, Grooms observedquality control employee Pinkie Gafney as she walkedthrough his department and unsuccessfully solicited hersignatureon the petition. Grooms accused Gafney of being"chicken" and also called her a "coward." Gafneyimmediately reported this encounter to Supervisor Thomp-son.At approximately 8:20 a.m., Grooms handed the petitionto fellow employee Beverly "Pud" Jones, and asked him tosign it andpass it on. At 8:30 a.m., Supervisor Thompsondirected Grooms to report to his office.2The conflicts in testimonyregardingthe conversationsimmediately preceding and related to Grooms' dischargeraise materialissues of credibility. Grooms' version of hisensuingexchangeswithhis superiors is as follows:Thompson told Grooms that he, Grooms, "was going toget into trouble circulating a petition like that." AfterGrooms parried this and Thompson's further effort topersuade him to withdraw the petition, Grooms returned tohis machine.Approximately 5 minutes after he returned to work,Grooms was directed to return to Thompson's office.There, Grooms encountered Thompson and Plant Manag-erHoward Chapman. Thompson renewed his efforts todissuadeGrooms from circulating the petition. BothThompson and Chapman told Grooms that Respondentcould not pay him for circulating the petition when he"was supposed to be running [his machine ]." Groomsdenied that he had neglected his work. He also denied theirallegation that he wasengaged inunion organizing activity,adding that his sole objective was to confront "Mr.McNeill"with the petition. Following this exchange,Chapman instructed Thompson to initiate Grooms' dis-charge papers and Grooms was discharged later thatmorning.In their testimony, Thompson and Chapman deniedeven mentioningthe word "petition" to Grooms in theirrespective conversations with him. Thompson also deniedwarning Grooms about circulating the petition. Thompsontestified that he told Grooms about the complaints he hadreceivedregardingGrooms' "foul language" to theemployees because they had refused to sign his petition;thathe warned Grooms that Respondent would notcountenance such conduct, and that Grooms insisted "thatitwas right and that he would do it, what he was doing,whether [Thompson] liked it or not." At this, according toThompson, he suggested that Grooms talk to PlantManager Chapman.Thompson's and Chapman's testimony is that whenChapman confronted Grooms, he warned Grooms against2My findings of fact to this point are based on a composite of thetestimony of witnesses Grooms, Frances and Don Bailey,and Gafney.3On direct examination,Thompson testified that he wrote thisthe use of "abusivelanguage" toward other employees.Thompson and Chapman also testified that Grooms againinsistedthat "he wouldcontinueto do what he had beendoing whether [Chapman] liked it or not." According toThompson, he "told Dillard that if he would not interferewithother employees, and would quit using abusivelanguagehe could go back on the job." Chapman alsotestifiedthathe reminded Grooms of Respondent'sgrievanceprocedureand urgedhim to use it. According toChapman, after he offered Grooms an opportunity toreturn to work, and Groomsinsistedupon continuing "todo just what he was doing," he, Chapman, orderedThompson to discharge Grooms.In resolvingthe credibilityissuesgrowing out of therecited testimony in favor of Grooms, I have consideredtwo documents received in evidence at the hearing, both ofwhich were written by Thompson. The first, Respondent'semployee termination record prepared for Grooms byGerald Thompson on March 8recites thefollowing as the"Cause of Termination":"Employeewas causingproblemsin Departmentdue to Company change in shift hours. Heinsisted on solicitingpetition on Company hours andtakingit to Company President."On the same day, Thompson wrote the followingadditionalstatementon the reverse side of the terminationrecord:This employee, Dillard Grooms was creating dissensionon the job. Several employee complained to me abouthim going into their work area with a petition referringto shift hours. These people would not sign the petitionand were angry about being called yellow-bellies,chicken and other insulting things.After hearing these complaints I asked Dillard to cometo the office with me. I explained our grievanceprocedure to him and told him it really did work and ifnecessary I would go all the way to the top with him onany grievance. I explained to him that it was a violationof company policy for him to leave his work area andand that I had had these complaints from many otheremployee and that I could not allow him to do suchand that he must stay with his job.I told him to go back to his job and use our grievanceprocedure, and he refused to do this. He stated to mehe was going to go ahead with the petition whether Iliked it or not. When he refused to stay in his workarea, I terminated him .3There is a significant variance between Thompson's andChapman's testimony and Thompson's written accounts.These documents, drawn up before the filing of the unfairlabor practice charge in this case, are much concerned withGrooms' petition, its contents, and his expressed intentionto seek out Respondent's president, Alan McNeill. Theverbal abuse and harassment of two employees-whichThompson and Chapman testified were the major topics ofadditional report"Because [he) wanted to get all the fact [sic J in the casethat [hel possibly could for Personnel." MCNEILL INDUSTRIES, INC.345theirMarch 8 encounter with Grooms-were given littleattention.Thiscontrastbetween their testimony andThompson'sMarch 8 reports, their uneasiness whiletestifying about their remarks to Grooms on March 8 andtheir evasive answers about the petition, Grooms' right tocirculate it, and its contents,convince me that as witnessesThompson and Chapman were much more concerned withexculpatingRespondent than with baring the facts.Further, Thompson'swrittenreports largely corroborateGrooms' testimony regarding Respondent's response to hispetition on the morning of March 8. Finally, Groomsimpressedme as the morestraightforward of the threewitnesses.C.Analysis and ConclusionsSection 7 of the Act provides in pertinent part:"Employees shall have the right . . . to engage in .. .concerted activities for the purpose of . . . mutual aid orprotection ...." Here, Grooms' attempt to enlist thesupport and assistance of his fellow employees for thepurpose of correcting what he thought to be an inconsider-ate change in working hours was "as much 'concertedactivity'as is ordinary group activity."Owens-CorningFiberglasCorporation v. N.LR.B.,407 F.2d 1357, 1365(C.A. 4, 1969), enfg. 172 NLRB 148 (1968). Accord:HughH.Wilson Corporation,171 NLRB 1040, 1046 (1968), enfd.414 F.2d 1345, 1347 (C.A. 3, 1969), cert. denied 397 U.S.935 (1970).If, as the General Counsel urges, Respondent dischargedDillardR.Grooms because he was engaged in suchactivity,Respondent violated Section 8(aXI) of the Act.For that section makes it an unfair labor practice for anemployer "to interfere with, restrain, or coerce employeesin the exercise of the rights guaranteed" in Section 7 of theAct.The facts supporting the General Counsel's contentionare to say the least persuasive. Thompson's warning thatGrooms' insistence upon circulating his petition wouldresult in trouble for Grooms was not only, as I find, athreat violative of Section 8(axl), but also strong evidenceof hostility toward the petition. Further evidence of animustoward Grooms' petition is provided by the timing ofRespondent's decision to discharge him. Plant ManagerChapman's direction that Grooms be discharged came but20 minutes after circulation of the petition began, about 10minutes after Thompson's threat, and immediately afterGrooms reaffirmed his intentions to continue circulatinghis petition. Finally, strong evidence of unlawful motive isprovided by theadmissionswritten by Supervisor Thomp-son on Grooms' termination record form.In itsbrief (p. 1), Respondent claims that Grooms wasdischarged because of the disturbance he caused insolicitingemployee support for his petition, and "usingprofanity . . . which added to the disturbance" and thattherefore his discharge was lawful. However, this defense iscast in doubt by the shifting and inconsistent reasonspreviouslyoffered by Respondent in explanation ofGrooms' discharge. Thus, according to Thompson onMarch 8, he filled out two termination reports regardingGrooms' discharge. The first, not available at the hearing,listed "profane language to other employees . . . dissen-sion inthe department, or words to that effect," and"causingproblems in the department." Upon furtherexamination,Thompson testified that the first terminationrecord covering Grooms' discharge gave as reasons "foullanguage to others; or profane language to other employ-ees, andcausing dissention on the job and that he was notpleased with the Company." The front side of the survivingterminationrecord, gave as the cause of the termination:"Employee was causing problems in Department due toCompany change in shift hours. He insisted on solicitingpetition on Company hours and taking it to CompanyPresident."On the reverse side of this same termination record, alsoprepared on March 8, Thompson reported that Grooms,.was creating dissension on the job," violating Respond-ent'spolicy by going into employee work areas, insultingemployees who refused to sign his petition, and failing touse Respondent's grievance procedure. Thompson's March8 report finally declares that when Grooms "stated he wasgoing to go ahead with the petition, whether [Thompson]liked it or not (sic) when [Grooms] refused to stay in hiswork area, [Thompson] terminated him." When Respond-ent's counsel asked Supervisor Thompson why he hadwritten the additional statement, Thompson answered:"BecauseIwanted to get all the fact [sic] in the case that Ipossibly could for Personnel." However, on cross-examina-tion,Thompson admitted that the statement on the frontsideof the record termination "gives the cause oftermination."In a separation notice prepared by Respondent onMarch 8 for the North Carolina Employment SecurityCommission, the reason for Grooms' discharge is given asfollows:EMP. causing problems in dept due to companychange in shift hrs., suggested soliciting petition on hrs.and taking it to comp. president.Finally, a report to the commission submitted by Respond-ent in June 1974 contained the following explanation ofGrooms' discharge:This employment ended because ... employee wasinterfering with other employees on their jobs. This is aviolation of company policy. He was asked to stop andreturn to his job by dept. head, [sic] he refused. He wasthen discharged.This kaleidoscope of explanations and the unfoundedreference to Grooms "going into employee work areas"strongly suggest that Respondent has attempted to camou-flage an unlawful discharge.A further infirmity in Respondent's defense is itsunconvincing excuse that its omission of any reference toprofanity in the "Cause of Termination" section of thesecond termination record and in its March 8 separationnotice to the State were acts of benevolence towardGrooms. According to the testimony of Personnel Manag-erBarbaraMcDonald and Timothy Helms, the thenindustrial relations director at the High Shoals plant,Thompson was instructed to redraft his termination recordwithout reference to profanity as a cause of discharge 346DECISIONSOF NATIONALLABOR RELATIONS BOARDbecause such a disclosure would endanger Grooms'eligibility for state unemployment benefits. However, I fmdthis explanation unacceptable in light of Respondent'sdeclaration in the March 8 separation notice filed with theState showing that Grooms was: "Discharged for miscon-duct (connected with his work)." Surely this declarationwould not advance his cause before the North CarolinaEmployment Security Commission any more than areference to profanity would. Nor was Respondent'sexplanationin itsJune 1974 report to the State likely tohelp Grooms. For thereagain,Respondent asserted thatGrooms was discharged for misconduct at work. Finally,Respondent has not provided any regulation, decision, orprecedent to show any ground for its asserted belief thatthe State would view alleged profanelanguage as worsethan a general allegationof misconduct in consideringGrooms' claim for unemployment benefits.Thompson's threat and his admissions on thereverseside of the second termination report that he attempted topersuade Grooms to drop the petition and use Respond-ent'sgrievanceprocedure provide further ground forrejectingRespondent's excusefor omitting references toprofanityinitsexistingdocumentation of Grooms'discharge. Indeed, the more likely explanation arising outof the facts here is that Grooms' use of profanity played nopart in Respondent's decision to discharge him.Finally, analysis of Respondent's claim that Grooms'solicitation created a disturbance on March 8 revealsfurther ground for accepting General Counsel's contention.As of March 8, Respondent did not have a no-solicitationrule. Further, the uncontradicted and credited testimony ofemployees Dillard R. Grooms, Frances Bailey, and HelenGrooms shows that, as a matter of practice, Respondenthas permitted employees to interrupt their work to conductplantwide solicitation for a variety of other purposes,including the community chest and the sale of bedroomslippers.On occasion, members of Respondent'smanage-ment have responded favorably or otherwise encouragedsuch solicitation. In contrast, however, Respondent wasmuch disturbed by Dillard R. Grooms' March 8 solicita-tion effort, which at the time of his discharge had gone onfor less than an hour of worktime, had only involved fourother employees, three of whom were employed in hisdepartment, and had not interrupted production.This disparate and harsh response to Grooms' briefsolicitation, coupled with the admissions in Respondent'sdocumentation of Grooms' discharge, strongly suggest thatthe content of the petition rather than Grooms' conductprovoked Respondent.In sum, I find from the foregoingthat Respondent discharged Grooms because he insistedupon circulating among his fellow employees a petitionseekingreturn to their former work schedule. Accordingly,Ialsofind that by this discharge Respondent violatedSection 8(a)(l) of the Act.CONCLUSIONS OF LAW1.Respondent, McNeill Industries, Inc., is an employerwithin the meaning of Section 2(2), (6), and (7) of the Act.2.By threateningDillardR.Grooms with reprisalbecause hewas engagedin concerted activity protected bySection 7 of the Act, Respondent violated Section8(a)(1)of the Act.3.By discharging Dillard R. Grooms on March 8, 1974,because he was engaged in concerted activity protected bySection 7 of the Act, Respondent violated Section 8(a)(1)of the Act.4.The aforesaid unfair labor practices are unfair laborpractices burdening and obstructing commerce within themeaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it beordered to cease and desist from such conduct and to takeaffirmative action to effectuate the policies of the Act.I shall recommend that Dillard R. Grooms be reinstatedto his former job or, if that job no longer exists, to asubstantially equivalent job, and that he be trade whole forany loss of pay he may have suffered by reason of thediscrimination against him by the payment to him of a sumof money equal to that which he would have earned but forthediscrimination, in accordance with the principlesenunciated by the Board inF.W. Woolworth Company, 90NLRB 289 (1950), andIsis Plumbing & Heating Co.,138NLRB 716 (1962).Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this proceedingand pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER4Respondent, McNeill Industries, Inc., its officers, agents,successors,and assigns, shall:1.Ce4se and desist from:(a)Threatening employees with reprisals because theyare engaged in, orhave engagedin, activity protected bySection 7 of the Act.(b) Discharging or otherwise discriminating against anyemployee in regard to hire tenure of employment or anyterm or condition of employment for engaging in anyactivity protected by Section 7 of the Act.(c) In any like or related manner interfering with orcoercing employeesin the exerciseof rights guaranteed bySection 7 of the Act.2.Take the following affirmative action:(a)OfferDillard R. Grooms full reinstatement to hisformer job or, if such former job no longer exists, reinstatehim to a substantially equivalent job, without prejudice tohis seniority and other rights and privileges, and make himwhole for anyearningshe may have lost as a result of hisdischarge in the manner set forth above in the section ofthis Decision entitled "The Remedy."4 In the event no exceptions are filed as provided by Sec. 102.46 of the102.48 of the Rules and Regulations,be adopted by the Board and becomeRules and Regulations of the National Labor Relations Board,the findings,the Board's findings,conclusions, and Order,and all objections thereto shallconclusions,and recommended Order herein shall, as provi4ed in Sec.be deemed Waived for all purposes. MCNEILL INDUSTRIES,INC.347(c) Post at its High Shoals, North Carolina, plant, theattached notice marked"Appendix." 5 Copies of saidnotice on forms provided by the Regional Director forRegion 11, shall, after being duly signed by Respondent, beposted immediately upon receipt thereof in conspicuousplaces, including all places where noticesto employees arecustomarily posted, and be maintained by it for 60consecutivedays. Reasonable steps shall be taken to insurethatsaid noticesare not altered, defaced, or covered byany othermaterial.(d) Notify saidRegional Director, in writing, within 20days from the date of this Order, what steps Respondenthas takento comply herewith.S In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of theNationalLaborRelations Board"shall read"PostedPursuantto a Judgmentof the UnitedStates Courtof Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter atrialatwhich allsideshad the opportunity topresent their evidence,an AdministrativeLaw Judge of theNationalLaborRelationsBoard has found that weviolated theNational Labor Relations Act, and hasordered us to post this notice and to keep our word aboutwhat we say in this notice.The Act gives all employees these rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any and all these things.WE WILL NOT threaten employees with discharge orother reprisals for exercising any of these rights.WE WILL NOT discharge our employees because theyhave exercised one or more of these rights.WE WILL offer to reinstate Dillard R. Grooms to hisformer job or, if that job no longer exists to asubstantially equivalent job and we will make himwhole for any earnings lost because we discharged him.MCNEILL INDUSTRIES, INC.